Citation Nr: 0812973	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  97-03 847A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for traumatic arthritis of the cervical spine with 
radiculopathy.

2.  Entitlement to an initial disability rating in excess of 
20 percent for bulging lumbar discs with arthritis for the 
period beginning April 23, 2002.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active military service from September 1969 
to May 1971 and from January 1991 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which granted service connection 
(10 percent) for bulging discs and traumatic arthritis of the 
lumbosacral spine and granted an increased (20 percent) 
rating for traumatic arthritis of the cervical spine with 
radiculopathy.  This appeal also arises from a July 2000 
rating decision that, in pertinent part, denied entitlement 
to TDIU. 

The Board remanded the case in May 2006.  The remanded issues 
included entitlement to service connection for tinnitus.  The 
Board requested development of the claims and issuance of a 
statement of the case (SOC) discussing the denial of service 
connection for tinnitus.  In October 2006, the Appeals 
Management Center (AMC) issued an SOC discussing tinnitus; 
however, because the veteran failed to file a VA Form 9, 
Substantive Appeal, the AMC administratively closed that 
appeal.  Because the veteran did not submit a substantive 
appeal, the Board lacks jurisdiction to address entitlement 
to service connection for tinnitus.  

In its May 2006 decision, the Board granted a 20 percent 
rating for the lumbar spine for the earlier period (prior to 
April 23, 2002) and remanded for the latter period for more 
development.  Thus, only the latter period need be addressed 
in this decision.  

On Page 1 of the May 2006 Board decision, the Board 
erroneously listed the cervical spine issue as arising from 
the initial rating after service connection was granted.  
This has been corrected to reflect that the current appeal 
arises from a claim for an increased rating for the cervical 
spine.  The lumbar spine rating issue has also been amended 
on page 1 of this decision to reflect that it did arise from 
the initial rating granted after service connection was 
established.  

Entitlement to TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the AMC in Washington, D.C.


FINDINGS OF FACT

1.  For the entire appeal period, traumatic arthritis of the 
cervical spine has been manifested by severe intervertebral 
disc syndrome with persistent bilateral upper extremity 
neuropathy, characteristic pain, diminished deep tendon 
reflexes, and numbness and weakness in the arms and hands 
with intermittent relief.  

2.  For the entire appeal period, lumbar degenerative disc 
disease and arthritis have been manifested by severe 
intervertebral disc syndrome with persistent bilateral lower 
extremity sciatica, characteristic pain, diminished and 
unequal deep tendon reflexes, and numbness and weakness in 
the feet and legs with intermittent relief.  


CONCLUSIONS OF LAW 

1.  For the entire appeal period, the criteria for a 40 
percent schedular rating for intervertebral disc syndrome of 
the cervical spine are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (2003).

2.  Beginning on September 23, 2002, the criteria for a 30 
percent schedular rating for intervertebral disc syndrome-
related left upper extremity neuropathy are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.123, 
4.124, 4.124a, Diagnostic Code 8515 (2007).

3.  Beginning on September 23, 2002, the criteria for a 20 
percent schedular rating for intervertebral disc syndrome-
related right upper extremity neuropathy are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.123, 4.124, 4.124a, Diagnostic Code 8515 
(2007).

4.  For the entire appeal period beginning April 23, 2002, 
the criteria for a 40 percent schedular rating for 
intervertebral disc syndrome of the lumbar spine are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5293 (2003).

5.  Beginning on September 23, 2002, the criteria for a 20 
percent schedular rating for intervertebral disc syndrome-
related left lower extremity neuropathy are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2007).

7.  Beginning on September 23, 2002, the criteria for a 20 
percent schedular rating for intervertebral disc syndrome-
related right lower extremity neuropathy are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.123, 4.124, 4.124a, Diagnostic Code 8520 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) and VA must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  Notice must be provided prior to 
an initial unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran challenges the initial evaluation and/or 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify regarding 
the initial grant of service connection has been satisfied.  
Regarding the increased rating claim, a May 2006 letter was 
sent to the veteran that satisfied all notice requirement.  
The RO readjudicated the issues on appeal and issued a 
supplemental statement of the case in June 2007.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  If the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by simply demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, VA's 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In the 
present case, the unfavorable decision that is the basis of 
this appeal had been decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
November 2000.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial decision, VA did not err in not providing 
such notice.  Rather, the claimant has the right to a 
content-complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary notice and development has been accomplished 
and adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all pertinent evidence to the extent possible.  
The claimant was afforded VA medical examinations.  Neither 
the claimant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the claimant is required to fulfill VA's 
duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  Crepitation either in the soft tissues such as 
tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  Flexion elicits such manifestations.  
The joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59 (2007).

The Court has held that unlike in claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The Court also held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Cervical Spine

Prior to the current appeal period, cervical myositis with 
spondylosis was rated 10 percent disabling under Diagnostic 
Code 5295.  The appealed September 1996 rating decision 
granted an increased (20 percent) rating for cervical spine 
arthritis effective from March 4, 1994, the date that the RO 
received a request for an increase, and recoded the 
disability under Diagnostic Code 5290.  In a September 2006 
rating decision, VA's AMC recoded the neck disability under 
Diagnostic Code 5293, Intervertebral disc syndrome, but 
continued the 20 percent disability rating effective from 
March 4, 1994.  The Board will consider Diagnostic Codes 
5290, 5293, and 5243, as these are the diagnostic codes that 
are pertinent during the appeal period.  The Board will not 
consider Diagnostic Code 5295, as that code pertains to 
lumbosacral strain. 

The current appeal period for the neck began in March 1994, 
when the veteran requested an increased rating.  In the 
appealed September 1996 rating decision, the RO assigned a 20 
percent rating under Diagnostic Code 5290.  

Under Diagnostic Code 5290, evaluations from 10 to 30 percent 
are available for limitation of motion of the cervical spine.  
Limitation of motion of the cervical spine warrants a 10 
percent rating if slight, a 20 percent rating if moderate, 
and a maximum of 30 percent when shown to be severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003). 

Under the rating criteria of Diagnostic Code 5293, a 10 
percent evaluation is assigned for mild intervertebral disc 
syndrome.  A 20 percent rating is assigned for moderate 
intervertebral disc syndrome, defined as "recurring 
attacks."  A 40 percent rating is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

A November 1994 VA orthopedic compensation examination report 
reflects complaints of neck pain radiating to the left arm 
and hand.  The veteran complained of both weakness and 
numbness of the left arm and hand.  A private 
electromyography (EMG) study confirmed left C5 radiculopathy.  
The examiner reported the limits of motion of the neck, but 
cautioned that there was objective evidence of pain with all 
movements.  Range of motion was to 30 degrees of forward 
flexion, to 20 degrees of backward extension, to 23 degrees 
of right and left lateral bending, and to 45 degrees of right 
rotation and 40 degrees of left rotation.  Left 
brachioradialis muscle reflex was diminished, consistent with 
a C-6 lesion.  Also found was weakness in left wrist flexion, 
left hand-grasp and left dorsal interosseous muscles.  Muscle 
strength was 4/5.  The left dorsal interosseous muscle was 
visibly atrophied.  The diagnoses were left C6 radiculopathy; 
left C4-C5 herniated nucleus pulposis by computerized 
tomography (CT) scan; cervicolumbar paravertebral muscle 
fibromyositis; and left C5 radiculopathy.  

In April 1997, F. Sam, M.D., reported cervical pain radiating 
to the upper extremities with associated weakness and 
numbness, worsening since several years ago.  July 1997 
private X-rays showed straightening of cervical lordosis 
suggestive of paravertebral muscle spasm.  

An April 2002 VA compensation examination report notes a 
complaint of mild cervical pain radiating to the posterior 
arms and elbows.  Numbness of the hands occurred in the 
mornings.  Activities caused increased symptoms.  The veteran 
reportedly had not worked for four years.  Range of motion 
was to 30 degrees of forward flexion, to 0 degrees of 
backward extension, to 30 degrees of right and left lateral 
bending, and to 50 degrees of rotation, right and left.  The 
examiner found no evidence of painful motion, muscle spasm, 
or weakness.  Upper extremity reflexes were absent, 
bilaterally, but brachioradialis muscle reflexes were 1+, 
bilaterally.  The diagnoses were cervical spine traumatic 
arthritis with radiculopathy; mild central canal stenosis at 
C4-6; mild foraminal narrowing at C5-6 due to spur; and, 
small C3-C4 mild disk bulge without significant stenosis. 

A November 2006 VA orthopedic compensation examination report 
reflects complaints of cervical pain radiating to both upper 
extremities six to eight hours per day.  The veteran obtained 
mild pain relief through medication, heating pad, and a 
transcutaneous electrical nerve stimulation (TENS) device.  
Painful flare-ups occurred weekly.  Activities caused pains.  
He could stand for only 10 minutes.  He denied bowel or 
bladder trouble.  He did not deny weakness, numbness, 
malaise, or dizziness, however.  He last worked in 1992 due 
to neck and lumbosacral pains.  Range of motion was to 40 
degrees of forward flexion, but to only 30 degrees 
painlessly; to 30 degrees of backward extension, but to 20 
degrees painlessly; to 25 degrees of right and left lateral 
bending, but 15 degrees painlessly; and to 50 degrees of 
rotation, right and left, but to 40 degrees painlessly.  The 
examiner found additional functional limitation due to 
painful flare-ups that would approximate 5 degrees additional 
range of motion loss in forward flexion, 10 degrees loss of 
extension; 20 degrees loss of lateral bending; and 30 degrees 
loss in rotation.  

The neurology portion of the November 2006 VA compensation 
examination report reflects evidence of decreased pinprick 
sensation in both upper extremities.  The examiner felt that 
motor strength was full.  Upper extremity reflexes were 
absent, bilaterally, but brachioradialis muscle reflexes were 
2+, bilaterally.  The diagnoses relevant to the cervical 
spine were cervical strain-myositis, cervical degenerative 
joint disease, and cervical radiculopathy.   

The various manifestations mentioned above do not clearly 
indicate significant worsening or improvement during the 
appeal period.  Range of motion, which is severely impaired, 
has stayed nearly the same, although the recent examination 
report distinguishes between painful and pain-free range of 
motion and mentions additional functional loss.  

Bilateral upper extremity radiculopathy has persisted 
throughout the appeal period.  Although the November 1994 VA 
examination report notes only left upper extremity 
neuropathy, in April 1997, Dr. Sam mentioned several years of 
bilateral radiculopathy.  Since the November 1994 
examination, each VA examiner has agreed that bilateral upper 
extremity radiculopathy is shown.  Because the symptoms have 
been persistent, because neuropathy is clearly shown, and 
because there has been little intermitted relief, the 
criteria of a 40 percent rating under Diagnostic Code 5293 
are more nearly approximated throughout the appeal period.  
38 C.F.R. § 4.7.  The medical evidence does not show 
pronounced intervertebral disc syndrome with little 
intermittent relief throughout the appeal period.  Therefore, 
a 60 rating under Diagnostic Code 5293 is not warranted.  

Because Diagnostic Code 5290 does not offer a higher rating, 
no further analysis is necessary.  For the entire appeal 
period, a 40 percent rating must be considered for cervical 
spine intervertebral disc syndrome.  

Rating Period Beginning September 23, 2002

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome were revised.  Beginning on that 
date, intervertebral disc syndrome may be evaluated based on 
incapacitating episodes as follows:

Formula for Rating Intervertebral Disc Syndrome Based on
Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least 6 weeks
during the past 12 
months.......................................................
..60 percent

With incapacitating episodes having a total duration of at 
least
4 weeks but less than 6 weeks during the past 12 months......40 
percent

With incapacitating episodes having a total duration of at 
least 2 weeks
but less than 4 weeks during the past 12 months................20 
percent

With incapacitating episodes having a total duration of at 
least one week
but less than 2 weeks during the past 
12months......................10 percent

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be moderate, unless sciatic 
nerve involvement is shown.  38 C.F.R. § 4.123 (2007).

Neuralgia-cranial or peripheral-is usually characterized by 
a dull and intermittent pain, of typical distribution, so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2007).  

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral combine with 
application of the bilateral factor.  

Diagnostic Code 8515 is analogous to the neurologic deficits 
because the anatomical area of the neurologic deficits more 
nearly approximates the level of disability produced by 
median nerve neuropathy when considering functional 
impairment, anatomical location, and symptomatology.  
38 C.F.R. § 4.20.  

Keeping in mind that wholly sensory manifestations warrant a 
rating for mild, or at most, a moderate disability, the 
involvement shown in this case is both sensory and motor.  
Therefore, the Board will consider a moderate or greater 
disability rating.  

Complete paralysis of the median nerve results in the hand 
inclined to the ulnar side (away from the thumb), the index 
and middle fingers more extended than normally, considerable 
atrophy of the thenar eminence, the thumb in the plane of the 
hand (ape hand), pronation incomplete and defective, absence 
of flexion of the index finger and feeble flexion of the 
middle finger, cannot make a fist, index and middle fingers 
remain extended, cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb, at right 
angles to palm, flexion of wrist weakened, pain with trophic 
disturbances.  

Complete paralysis warrants a 70 percent rating for the major 
hand and 60 percent for the minor hand (the veteran's service 
medical records reflect that the left hand is dominant).  
Incomplete severe paralysis of the major hand warrants a 50 
percent rating and a 40 percent rating for the minor hand.  
Incomplete moderate paralysis of the major hand warrants a 30 
percent rating and a 20 percent rating for the minor hand.  
Incomplete mild paralysis of either hand warrants a 10 
percent rating. 38 C.F.R. § 4.124(a), Diagnostic Code 8515 
(2007).

Because motor deficits with muscle atrophy and sensory 
deficits are shown, the Board may choose between incomplete 
mild paralysis, incomplete moderate paralysis, and incomplete 
severe paralysis.  Because bilateral upper extremity weakness 
has been described and left dorsal interosseous muscle 
atrophy was seen by a physician, the neurologic deficits of 
each upper extremity more nearly approximate moderate 
incomplete paralysis.  Therefore, a separate a 30 percent 
neurologic rating under Diagnostic Code 8515 must be 
considered for the dominant left upper extremity and a 
separate 20 percent rating must be considered for the non-
dominant right upper extremity for the appeal period 
beginning on September 23, 2002.  

Thus, for the period beginning on September 23, 2002, the 
Board will grant a separate 30 percent rating under 
Diagnostic Code 8515 for the left upper extremity, and a 
separate 20 percent rating for the right upper extremity.  

On September 26, 2003, additional revisions to the rating 
schedule became effective.  Under the new rating criteria, 
the diagnostic code numbers changed.  Spine disabilities are 
now rated under the General Rating Formula for Diseases and 
Injuries of the Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental 
instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine 
(see also Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under this revised schedule, the criteria for a rating based 
on duration of incapacitating episodes over the past 12 
months remain the same.  Also unchanged is the procedure for 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
the chronic orthopedic and neurologic manifestations; 
however, the following new rating criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): 

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire 
spine.........................................................100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine....................................
...............................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine............................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine.  30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis..  20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the 
height...................................
......................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

These changes have recoded intervertebral disc syndrome under 
Diagnostic Code 5243 and added a new formula for rating 
limitation of motion of the cervical spine that was not 
available prior to September 26, 2003.  Because the rating 
schedule requires that ankylosis be shown for a higher 
rating, the most recent rating criteria do not provide a 
rating higher than that already granted.  

The evidence does not contain factual findings that 
demonstrate distinct time periods during the period beginning 
on September 23, 2002, in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings.  The assignment of staged ratings is 
therefore unnecessary.  Hart, supra.  

Lumbar Spine Rating Beginning April 23, 2002

The AMC has assigned a 20 percent rating under Diagnostic 
Code 5293 for lumbar spine intervertebral disc syndrome for 
this period.  

As noted previously, ratings for intervertebral disc syndrome 
range from 10 to 60 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).

Reviewing the pertinent medical evidence, an April 2002 VA 
compensation examination report notes a complaint of moderate 
localized low back pain radiating to the legs and calves and 
sciatica down the legs causing tingling and numbness of the 
lower extremities.  The veteran controlled low back pain with 
Flexeril(r) and naproxen.  Activities caused increased 
symptoms.  He used a one-point cane for support and could not 
perform some home chores (yard work, painting, shoveling) 
because of back pain.  Range of motion was to 30 degrees of 
forward flexion, to 20 degrees of backward extension, to 30 
degrees of right and left lateral bending, and to 30 degrees 
of rotation, right and left.  The examiner found no evidence 
of painful motion or muscle spasm, but did find weakness.  
Both ankle dorsiflexor muscles were weak.  Both extensor 
longus and tibialis anterior muscles were also weak (4/5).  
The examiner noted that 5/5 strength would be normal for this 
veteran.  

Neurologically, the straight leg raising test was positive on 
the left leg.  Ankle and knee jerks were only +1, 
bilaterally.  The diagnoses were lumbar disc bulging and 
circumferential bulging disk at L3-4, L4-5, and L5-S1 with 
arthritis of apophyseal joints at L5-S1 on the left, as shown 
on computed tomography (CT) scan of December 1994.  

In August 2002, A. Martinez, M.D., certified that the 
veteran's back pains were due to herniated L4 and L5 disks 
and foraminal stenosis.  Standing, sitting, and prolonged 
walking impacted his radiculopathy.  

An August 2004 magnetic resonance imaging (MRI) showed 
spondylitic changes and degenerative disc disease with 
herniation at L5-S1.

An August 2006 electromyograph (EMG) showed bilateral L4, L5, 
and S1 radiculopathy.  

A November 2006 VA orthopedic compensation examination report 
reflects complaints of lumbar pain radiating to both lower 
extremities six to eight hours per day.  The veteran obtained 
mild pain relief through medication, heating pad, and a TENS 
device.  Painful flare-ups occurred weekly.  Activities 
caused pains.  He could stand for only 10 minutes.  He denied 
bowel or bladder trouble.  He did not deny weakness, 
numbness, malaise, or dizziness, however.  He last worked in 
1992 due to neck and lumbosacral pains.  Range of motion was 
to 40 degrees of forward flexion, but to only 30 degrees 
painlessly; to 15 degrees of backward extension, but to 5 
degrees painlessly; to 20 degrees of right and left lateral 
bending, but to 10 degrees painlessly; and to 15 degrees of 
rotation, right and left, but to 10 degrees painlessly.  The 
examiner found additional functional limitation due to 
painful flare-ups that would approximate 50 degrees 
additional range of motion loss in forward flexion, 15 
degrees loss of extension; 20 degrees loss of lateral 
bending; and 15 degrees loss in rotation.  

The examiner found paravertebral muscle tenderness, spasm, 
and reversed lumbosacral lordosis.  

Neurological examination showed decreased pinprick sensation 
in the left L5-S1 distribution, but the examiner felt that 
motor strength was full.  Lower extremity reflexes were 1+ in 
the left leg and 2+ in the right.  Lasèque's sign 
(distinguishes sciatica from hip joint disease, Dorland's 
Illustrated Medical Dictionary 1524 (28th ed. 1994)) was 
positive.  The diagnoses were lumbosacral strain-myositis, 
lumbosacral degenerative joint disease, and lumbosacral 
radiculopathy. 

The various manifestations mentioned above do not clearly 
indicate significant worsening or improvement during the 
appeal period.  Range of motion of the lumbar spine is 
severely impaired when considering the pain-free ranges of 
motion and the DeLuca factors.  The recent examination report 
distinguishes between painful and pain-free range of motion 
and mentions additional functional loss, which earlier 
examination reports did not do.  

Bilateral lower extremity radiculopathy has persisted 
throughout the appeal period.   Because the symptoms have 
been persistent, because neuropathy is clearly shown, and 
because there has been little intermittent relief, the 
criteria of a 40 percent rating under Diagnostic Code 5293 
are more nearly approximated throughout the appeal period.  
38 C.F.R. § 4.7.  The medical evidence does not show 
pronounced intervertebral disc syndrome with little 
intermittent relief throughout the appeal period.  Therefore, 
a 60 rating under Diagnostic Code 5293 is not warranted.

Beginning on September 23, 2002, however, we must determine 
whether the new rating criteria offer a rating greater than 
40 percent.  The new criteria include ratings for 
incapacitating episodes.  In this case, none are shown.  The 
new criteria also include consideration of separate ratings 
for neurological and orthopedic abnormalities.  Because the 
evidence reflects that the criteria of a 40 percent rating 
are met under Diagnostic Code 5293, the Board need discuss 
only the potential for a rating greater than 40 percent.  

Considering the neurologic deficits attributed to the 
service-connected intervertebral disc syndrome, bilateral 
lower extremity numbness and weakness are reported by both 
medical and lay evidence.  Below are some relevant rating 
criteria.  

Diagnostic Code 8520 is analogous to the neurologic deficits 
because the anatomical area of the neurologic deficits more 
nearly approximates the level of disability produced by 
sciatica when considering functional impairment, anatomical 
location, and symptomatology.  38 C.F.R. § 4.20.  

Keeping in mind that wholly sensory manifestations warrant a 
rating for mild, or at most, a moderate disability, the 
involvement shown in this case is both sensory and motor.  
Therefore, the Board will consider a moderate or greater 
disability rating.  

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve.  
A 20 percent evaluation requires moderate incomplete 
paralysis.  A 40 percent evaluation requires moderately 
severe incomplete paralysis.  A 60 percent evaluation 
requires severe incomplete paralysis with marked muscular 
atrophy.  38 C.F.R. § 4.124(a), Code 8520 (2007).

Because motor deficits and sensory deficits are shown, the 
Board may choose between moderate incomplete paralysis, 
moderately severe incomplete paralysis, and severe incomplete 
paralysis.  Because weakness about the ankles is shown, but 
there is no noticeable or "marked" muscle atrophy, the 
neurologic deficits of each lower extremity more nearly 
approximate moderate incomplete paralysis.  Therefore, 
separate 20 percent neurologic ratings under Diagnostic Code 
8520 must be considered for each lower extremity for that 
portion of the appeal period beginning on September 23, 2002.  

Thus, for the period beginning on September 23, 2002, the 
Board will grant two separate 20 percent ratings under 
Diagnostic Code 8520.  

The most recent changes to the rating schedule (effective on 
September 26, 2003) recoded intervertebral disc syndrome 
under Diagnostic Code 5243 and added a new formula for rating 
limitation of motion of the lumbar spine.  Because the most 
recent change in rating criteria requires that ankylosis be 
shown for a higher rating, the most recent rating criteria do 
not provide a rating higher than that already granted.  

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, supra.  
The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings.  The assignment of staged 
ratings is therefore unnecessary.  Fenderson, supra.  

Extraschedular Consideration

The case for schedular or extraschedular TDIU is addressed in 
the remand portion of the decision.  




ORDER

For the entire appeal period, a 40 percent schedular rating 
for severe intervertebral disc syndrome of the cervical spine 
is granted, subject to the laws and regulations governing 
payment of monetary benefits. 

For the period beginning on September 23, 2002, a separate 30 
percent schedular rating for left upper extremity neuropathy 
is granted.  

For the period beginning on September 23, 2002, a separate 20 
percent rating for right upper extremity neuropathy is 
granted, subject to the laws and regulations governing 
payment of monetary benefits. 

For the entire appeal period, a 40 percent schedular rating 
for severe intervertebral disc syndrome of the lumbar spine 
is granted, subject to the laws and regulations governing 
payment of monetary benefits. 

For the period beginning on September 23, 2002, a separate 20 
percent schedular rating for left lower extremity neuropathy 
is granted.  

For the period beginning on September 23, 2002, a separate 20 
percent rating for right lower extremity neuropathy is 
granted, subject to the laws and regulations governing 
payment of monetary benefits. 


REMAND

The November 2006 VA orthopedic compensation examination 
report contains a medical opinion that clearly attributes 
inability to work to service-connected disabilities.  Because 
the Board lacks jurisdiction to grant extraschedular TDIU in 
the first instance and because the Board's grant of a 
schedular TDIU could have a preclusive effect on an early 
portion of the appeal period, the appeal for TDIU is remanded 
to the RO for schedular and extraschedular consideration in 
accordance with 38 C.F.R. § 4.16(a), (b), and with 38 C.F.R. 
§ 3.321(b). 

Accordingly, the case is REMANDED for the following action:

The AOJ should consider entitlement to a 
TDIU due to service-connected 
disabilities in light of the higher 
schedular ratings granted herein.  For 
any portion or portions of the appeal 
period that the AOJ does not grant TDIU, 
the AOJ should submit that portion of the 
appeal to the Director, Compensation and 
Pension Service, for extraschedular 
consideration, in accordance with 
38 C.F.R. § 4.16 (b) and § 3.321 (b).  
Following that action, if the desired 
benefits are not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


